Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 8/31/2022, wherein no claims were amended. Claims 1-7 are pending.

Response to Arguments
Applicant’s arguments filed 8/31/2022 with respect to the rejections of claims 1-7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Padden et al. (US 8,875,885) and Haberkorn (US 5,906,290). This action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Padden et al. (US 8,875,885) in view of Haberkorn (US 5,906,290).
Regarding claim 1, Padden discloses an insulated box assembly (See Figs. 1-8) comprising: an insulated box, the insulated box comprising: a box (at 20 in Fig. 1), the box comprising a bottom panel (see bottom of Fig. 8) and a side panel (right-most panel at 20 in Fig. 8), the side panel attached to the bottom panel, the box defining a box cavity; and an insulating panel (at 17 in Fig. 8) frictionally attached to the side panel; and an insulating cavity panel (at 18 near the top of Fig. 8), the insulated cavity panel disposed within the box cavity (as shown in Fig. 8). Padden discloses the claimed invention except for the insulated panel comprising an insulation batt and a sheet, wherein the insulation batt is enclosed between the side panel and the sheet and the insulated cavity panel comprising a cavity sheet and a cavity insulation batt, wherein the cavity sheet encapsulates the cavity insulation batt.
However,  Haberkorn teaches an insulation element (See Fig. 26) comprising: an insulation batt (at 544 in Fig. 26) surrounded by at least one sheet (540/542) for the purpose of insulating and minimizing temperature fluctuations of temperature sensitive materials while being cost effective (column 7, lines 1-10 and column 11, line 65-column 12, line 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulating panel and cavity panel of Padden with an insulation batt arrangement as taught by Haberkorn in order to minimize temperature fluctuations of temperature sensitive contents while being cost effective.
Regarding claim 3, Haberkorn teaches the sheet is a first sheet (540); the insulated panel further comprises a second sheet (542); and the insulation batt (544) is disposed within a panel cavity defined between the first sheet and the second sheet.
Regarding claim 4, Padden discloses the box cavity defines a horizontal cross-section; the horizontal cross-section is defined substantially parallel to the bottom panel; and the insulated cavity panel is sized complimentary to the horizontal cross-section (as shown in Fig. 8).
Regarding claim 5, Padden discloses the side panel is a first side panel (panel at 20 at the right side of Fig. 8); the insulated panel is a first insulated panel (17 at the right side of Fig. 8); the insulated box further comprises a second side panel (left-most panel of the box in Fig. 8) and a second insulated panel (17 at the left side of Fig. 8); the second insulated panel is frictionally attached to the second side panel; and the second side panel is frictionally attached to the bottom panel opposite from the first side panel.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Padden et al. (US 8,875,885) in view of Haberkorn (US 5,906,290) as applied to claim 1 above, and further in view of Smith (US 2010/0219232). As described above, Padden-Haberkorn discloses the claimed invention except for the lip and bottom taper. However, Smith teaches a box (at 200 in Fig. 3) comprising a side panel (side wall panel at the left side of Fig. 3) having a lip (204) and a bottom taper (at 130), wherein the lip is disposed opposite from the bottom taper; and the lip is configured to receive another bottom taper of another insulated box (as shown in Fig. 4) for the purpose of allowing boxes to stack on top of one another in a stable manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side panel of Padden-Haberkorn with a lip and bottom taper as taught by Smith in order to allow for multiple boxed to be stably stacked on top of one another.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Padden et al. (US 8,875,885) in view of Haberkorn (US 5,906,290)  as applied to claim 5 above, and further in view of Hirsch (US 7,270,358). As described above, Padden-Haberkorn discloses the claimed invention except for the carrying accessory. However, Hirsch teaches an object (12) being provided with a carrying accessory (at 10), wherein the carrying accessory defines a first side portion (to the left of 48 in Fig. 1) and a second side portion (to the right of 48 in Fig. 1) disposed opposite from the first side portion; the carrying accessory defines a middle portion (at 48) disposed between the first side portion and the second side portion; the middle portion extends beneath a bottom of the object; the first side portion extends upwards from the middle portion and adjacent to a first side of the object; the second side portion extends upwards from the middle portion and adjacent to a second side of the object; and the first side portion and the second side portion each define a handle (at A and B), for the purpose of conveniently carrying an object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the insulated box of Padden-Haberkorn with a carrying accessory as taught by Hirsch in order to allow for easier, more convenient carrying.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735